Citation Nr: 1602865	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder prior to October 8, 2013, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

During the entire period of the claim, the Veteran's anxiety disorder has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.


CONCLUSION OF LAW

The Veteran's anxiety disorder warrants a rating of 70 percent under the schedular criteria, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in July 2009 prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected anxiety disorder, most recently in October 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  Additionally, the Veteran has been afforded a hearing before the undersigned Veterans Law Judge in February 2012.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the October 2009 rating decision on appeal, the RO granted service connection for anxiety disorder and assigned a rating of 10 percent.  The Veteran has expressed disagreement with the rating assigned.  Following the Board's September 2013 remand, the Appeals Management Center arranged for a second VA examination and subsequently assigned a 30 percent rating effective from the date of that examination.  



The Veteran's anxiety disorder is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9413.

The evidence considered in determining the level of impairment under the Rating Schedule for anxiety disorders is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning (GAF) score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal GAF scores ranging from 50 to 65, which are indicative of mild to serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's outpatient treatment reports from the Gainesville Vet Center, for the period of January 2009 to September 2009 reveal a consistent history of psychiatric treatment throughout that period.  These reports show he regularly reported several significant symptoms and impairments, which included: emotional numbing, irritability with periods of violent acts, disrupted sleep, exaggerated startle response, distrust of others, distant relationships, animosity toward those perceived in authority positions, isolation, and difficulty socializing.

The Veteran was afforded an initial VA examination in September 2009.  During the examination he reported experiencing depressed mood, difficulty sleeping, poor self-esteem, low energy, and difficulty concentrating.  The Veteran stated he was married to his fourth wife.  He also indicated he had two close friends and 6 social friends, and enjoyed fishing, bowling and boating.  His speech was noted to be clear and coherent.  His affect was described as normal, but his mood was noted to be down.  The examiner stated the Veteran was fully oriented, and also described his thought process and content as unremarkable.  In addition, the examiner stated the Veteran understands the outcomes of his behavior, but only partially understands he has a problem.  The Veteran denied suicidal/homicidal ideations, as well as obsessions and hallucinations.  The Veteran also denied experiencing panic attacks, but the examiner determined the Veteran had only fair impulse control.  Activities of daily living were found to be unobstructed by the Veteran's psychiatric disability.  The Veteran reported owning his own heating and refrigeration business for over 22 years, but working as a supervisor for another company at the time of his examination.  The examiner noted the following additional symptoms: avoidance, numbing, social detachment, increased arousal, irritability, hypervigilance, an exaggerated startle response, nightmares, and flashbacks.  The examiner diagnosed the Veteran with an anxiety disorder and assigned a GAF score of 65, which is indicative of mild symptoms.

By contrast, in April 2010, the Veteran's counseling therapist at the Gainesville Vet Center submitted a treatment summary on his behalf.  In her summary, the therapist indicated the Veteran reported significant symptoms, including sleep disturbances, with nightmares and night sweats; memory deficits; intrusive thoughts; anger/irritability; hypervigilance; emotional numbing; relationship distress with his spouse, children and coworkers; depression; difficulty maintaining employment, due to conflicts and mistrust; as well as diminished interest in activities.  The therapist indicated the above manifestations result in both social and industrial impairments.  Specifically, his therapist indicated the Veteran's manifestations have resulted in an impairment of his mood and also resulted in his minimal social network.  

In December 2010, the Veteran's treating physician submitted a statement on his behalf.  In his letter, Dr. R.B. stated he had treated the Veteran for over 2 years.  During that time, the Veteran had reported experiencing symptoms of anxiety, depression, avoidance, numbing, emotional arousal, irritability, anger, guilt, self-destructive behaviors, impaired sleep, and hyper-startle. 

During his February 2013 Travel Board hearing, the Veteran consistently reported the above-noted manifestations of his anxiety disorder.  In particular, the Veteran stated he experienced trouble sleeping, hypervigilance, obsessional security routines, difficulty with social interactions, exaggerated startle, avoidance of crowds, isolation, and anxiety.  His spouse corroborated many of his symptoms, to include his exaggerated startle responses and irritability.  

The Veteran underwent another VA examination in October 2013.  At that time, he reported chronic sleep impairment, depressed mood, and anxiety.  In addition, the Veteran reported that he has few friends, stating he often isolates from others to include his own spouse.  In addition, the Veteran reported he had three jobs in the past 6 months, and indicated if he gets angry he cannot perform his work competently.  The Veteran also stated he cannot accept criticism, which results in difficulty with supervisors and coworkers.  The examiner indicated the Veteran was anhedonic, and the Veteran reported experiencing hopeless thoughts.  The examiner stated the Veteran's anxiety and depression would make it very difficult for him to maintain employment in both physical and sedentary tasks.  The examiner also noted a short term memory decline, and impaired coping difficulties.  Further, the examiner stated the Veteran's inability to cope, resulted in his inability to maintain a job over the prior 6 months.  The examiner found impairments in most areas such as work, family, mood, judgment, and thinking.  The Veteran was again diagnosed with an anxiety disorder, and the examiner assigned a GAF score of 50.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since 2009 the evidence indicates the Veteran's anxiety disorder is significant.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work problems.  Additionally, the Veteran's social isolation and irritability have caused significant diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's reduced concentration, which has also resulted in work deficiencies.  Finally, there is also clear evidence of impaired mood, as noted by his treatment for symptoms such as depressed mood, anxiety, anhedonia, and hopelessness.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  	

There is no evidence of delusions, hallucinations, suicidal/homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is consistently oriented to person, time, and place.  Additionally, while mild memory impairments were noted, there is no indication that he has memory impairment of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and others, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 70 percent.

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the level of occupational and social impairment caused by the disability fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the 70 percent rating granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's anxiety disorder warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


